Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 10, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00625-CV



             IN RE WAL-MART STORES TEXAS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-05210

                         MEMORANDUM OPINION

      On August 14, 2019, relator Wal-Mart Stores Texas, LLC (“Walmart”) filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(Supp.); see also Tex. R. App. P. 52. The real party-in-interest is Betsy Blount. In
the petition, Walmart asks this court to compel the Honorable Tayna Garrison,
presiding judge of the 157th District Court of Harris County, to vacate the part of
her June 26, 2019 order, which grants Blount’s motion to compel and overrules
Walmart’s objections to Fourth Request for Production No. 1.

      Relator’s motion for leave to supplement the mandamus record is granted. See
In re Thetford, 574 S.W.3d 362, 365 (Tex. 2019) (orig. proceeding).

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because Walmart has not shown it is entitled to mandamus relief, we deny its
petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                          2